Citation Nr: 0608344	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-04 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to 
September 1998. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for a low back 
disability.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action is required on his part.


REMAND

In the opinion of the Board, additional development is 
necessary. 

Service medical records showed that the veteran received 
treatment for low back pain on two separate occasions in 
August 1992 and July 1998.  Each time, he denied injury.  He 
received medications, but the record showed no follow-up 
examinations or tests.  A separation medical assessment in 
August 1998, however, contains a notation that the veteran 
had been seen for recurring low back pain. 

The veteran filed a claim for service connection for low back 
pain in October 1998.  VA conducted an examination, including 
an X-ray in July 1999.  The examiner did not review the 
claims file or the service medical records.  He did note that 
the veteran stated that he had a history of low back pain due 
to injury while pushing heavy objects in service.  A 
radiologist noted normal conditions on the X-ray.  The 
examiner diagnosed mechanical back syndrome but made no 
comment on a relationship between the current condition and 
the veteran's in-service medical treatment, general duties, 
or reported injury. 

The veteran submitted records of private medical examination 
in September 2000 and a magnetic resonance image (MRI) and 
follow-up assessment in October 2000.  The attending 
physician diagnosed degenerative disc disease at L4/5 and 
L5/S1 with narrowing at L5/S1.  Additionally, he noted a 
herniated nucleus pulposus at L5/S1 and a bulging disc at 
L4/5.  A myelogram conducted in March 2001 confirmed the two 
disc herniations.  None of the physicians commented on 
whether the condition was first manifested in service or was 
a result of in-service injury. 

The record showed the veteran sought treatment for his back 
from VA in Deerfield Beach, Florida, in November 2001 and in 
Salisbury, North Carolina, in October 2003.   On each 
occasion, the treating physician noted the veteran's history 
and set forth a plan for further tests and follow-up 
evaluation.  However, the file does not contain any record of 
follow-up examinations, tests, or routine treatment.  None of 
the physicians reviewed the claims file or commented on the 
relationship between the veteran's current condition and his 
in-service treatment and possible injury. 

In his substantive appeal in January 2004, the veteran stated 
that he sought service connection for his two disc 
herniations, first manifested in-service in July 1998, and he 
reiterated that his service occupation required frequent 
heavy lifting.  The record contains evidence of a current 
diagnosed disability (degenerative disc disease and herniated 
nucleus pulposus) and evidence that an injury or disease may 
have been incurred in service.  

In light of the evidence from service and the low back 
diagnoses beginning two years after separation from service, 
the Board is of the opinion that a medical examination would 
be helpful to determine what relationship, if any, the 
current low back disorder has to the veteran's in-service 
back complaints.  See 38 C.F.R. § 3.159 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain additional records, if any, of 
treatment for the veteran's low back 
condition from VA medical facilities in 
Deerfield Beach, Florida, and Salisbury, 
North Carolina. 

2.  Then, schedule the veteran for an 
examination to assess the nature of the 
low back condition.  Provide the claims 
folder to the examiner.  Request that the 
examiner discuss whether there is any 
relationship between the veteran's low 
back condition and any treatment or 
injury in service. 

3.  Then, readjudicate the claim for 
service connection for a low back 
disability.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative a 
supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  Thereafter, return the case to 
the Board for its review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

